Citation Nr: 0619593	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial increased evaluation for 
residuals of an injury to the right thigh including 
involvement of Muscle Group XV and nerve damage, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for right knee 
arthritis and right foot disability secondary to right thigh 
injury to include talipes cavus of the right foot with hallux 
valgus of the right great toe and hammertoes of the right 2nd 
and 3rd toes with tender calluses over the 1st and 5th 
metatarsal heads. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1962 to June 1964.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

As noted in an earlier Board decision, and to reiterate as 
necessary for clarification herein, from the start of his 
claim in 1999, and throughout the current appellate review, 
the veteran and his representative have placed singular focus 
on entitlement to service connection and appropriate 
compensation for all current residuals of an in-service 
injury to his right thigh.

In a rating action in July 2001, the RO granted service 
connection for a "right thigh wound" and assigned a 
noncompensable rating under Code 7805 from the date of the 
veteran's claim, October 7, 1999.

In a rating action in November 2001, the RO increased from 
noncompensable to 10 percent disabling the rating assigned 
for "residuals, wound, right thigh, with scar", under Code 
7804, effective May 11, 2001.

In a rating in February 2002, the RO granted the veteran's 
request for an earlier effective date for the grant of a 10 
percent rating from October 7, 1999. However, the RO also 
denied entitlement to a separate evaluation for "right mid 
thigh injury".

The Statement of the Case (SOC) issued by the RO in May 2002 
addressed only the question of "scarring"; nonetheless, the 
SOC also included the detailed regulatory provisions relating 
to the rating of injuries as a result of missiles under 38 
C.F.R. § 4.73, and specifically, injury to Muscle Group XV 
under Code 5315.

The RO acknowledged that the veteran had filed a Notice of 
Disagreement (NOD) with their action, but were not specific 
as to what that NOD included; on retrospect, and as noted in 
an earlier Board decision, the Board finds that this NOD 
clearly was intended to relate to the matter of service 
connecting and rating appropriately all of the residuals of 
his right thigh injury.

In his initial VA Forms 9, dated in August 2002, (one 
received in August and the other in September 2002), the 
veteran noted that the clinical and other records which had 
been supplied in his case related to the overall right lower 
extremity injury and the widespread facets of the disability, 
not merely a scar. He noted that the injury involved muscle 
damage as well as metal fragmentation; that he had had 
recurrent hospitalizations; and that he had had severe pain 
as well as weakness, infection and other impairment involving 
bone, and involving his right thigh, leg, foot and now toe.

The veteran's representative again pointed out that the 
aggregate issue that he wished to have addressed was service 
connection for the veteran's overall right leg condition.

A Supplemental SOC, issued in April 2003, addressed the 
provisions of Code 7800 and a 10 percent rating was continued 
for the right thigh scar thereunder.

In a VA Form 21-4138, dated in March 2004, the veteran again 
referred to numerous VA clinical reports relating to overall 
right leg treatment and asked that they be considered in 
adjudicating his claim.

The RO undertook a Decision Review Officer review of the case 
in May 2004, at which time service connection was granted for 
muscle injury to right thigh (muscle Group XV), and assigned 
a (separate) evaluation of 10 percent, effective the date of 
the original claim, October 7, 1999.

In another VA Form 9, dated in July 2004, the veteran 
reiterated that his claim was for an appropriate adjudication 
of all benefits relating to his right lower extremity injury, 
and pointed out that extensive VA clinical records and 
reports of hospitalization had been submitted in that regard.  
He otherwise communicated that his disability "directly 
interferes with my employment.  And gives me frequent periods 
of hospitalization", none of which have been addressed in 
that overall adjudicative context, which at the very least 
would appear to involve a claim for extraschedular 
consideration.

Nonetheless, when the case was initially certified to the 
Board, it was limited only to the rating for his scar 
primarily on a schedular basis.

On several occasions, hearings were requested and scheduled 
for the veteran, but he has been unable to appear, sometimes 
because he was in the hospital.  Before the case was 
initially forwarded to the Board, he indicated in writing 
that he wished to withdraw his most recent request for a 
hearing.  

In a decision by the Board in November 2004, the Board 
considered the issues then on appeal as follows: (1) 
Entitlement to an initial increased evaluation for service-
connected residuals of muscle injury to the right thigh 
(Muscle Group XV), currently evaluated as 10 percent 
disabling; and (2) Entitlement to an initial increased 
evaluation for service-connected scar residuals, wound of the 
right thigh, currently evaluated as 10 percent disabling.  

It was specifically noted in that decision that: "The Board 
finds that the issue at hand clearly includes those 
identified on the front page, and that these are at least two 
of the pivotal components of the veteran's disability which 
are inextricably intertwined."

Since the veteran contested the disability evaluation that 
was assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  In 
this case, although additional evidence has clarified the 
functional impairments, the evidence has been relatively 
static since 1999 and Fenderson need not be applied for a 
staged rating.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the scar residuals of the right thigh wound 
was denied by the Board in November 2004.

The issue of entitlement to an initial increased evaluation 
for service-connected residuals of muscle injury to the right 
thigh (Muscle Group XV), which was then evaluated as 10 
percent disabling, was remanded by the Board in November 
2004.  The requested development and the various facets of 
the pending issue were discussed in detail in that decision 
and will be repeated herein.

The RO has since increased the rating from 10 to 20 percent 
disabling, effective the date of the initial 1999 claim.  
However, since that is not the maximum assignable, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

For reasons which will be delineated below, the proper issues 
now before the Board on appeal are as shown on the front 
cover of this decision.

Issue #2, which has not yet been fully addressed by the RO, 
but which, as previously noted by the Board, has been and now 
remains inextricably intertwined with the other 
considerations involved in this case, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the question of assessing the functional 
impairment from the veteran's orthopedic and neurological 
residuals of an injury as it involves his right thigh.

2.  A separate compensable rating is assigned for the right 
thigh scarring; that issue is not part of the remaining 
pending appeal.

3.  Muscle Group XV functional impairment is currently more 
nearly moderately severe than moderate with limitation of 
motion with pain; disability is not currently severe.

4.  The veteran has separate functional neurological 
limitations with EMG evidence of incomplete paralysis, both 
axonal and demyelinating, of the right sural, peroneal and 
tibial nerves of a generally moderate but less than severe 
nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals, injury to right Muscle Group XV, are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.14, 
4.118, 4.20, 4.40, 4.45, 4.56, 4.59, 4.72, Code 5315 (2005).

2.  The criteria for a separate initial 20 percent rating for 
peroneal, sural and tibial neurology are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.2, 4.14, 4.123, 4.124, Codes 8513, 
8520, 8521(2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The veteran has 
been given the specifics of the relevant regulations in a 
variety of forms, through letters, statements and 
supplemental statements (SOCs), (SSOCs), respectively, in 
correspondence, and in the Board's remand.

It is noteworthy that the resolution of issue #1 in this 
appeal is fairly well addressed and contained from an 
evidentiary standpoint.  The Board recognizes that the duty 
to assist sometimes includes providing a VA examination.  In 
this case, pursuant to the Board's remand, a new VA 
examination has provided additional competent evidence.

The appellant has indicated that he is aware of what is 
required in the way of evidence and both he and his 
representative have specifically indicated that nothing 
further is known to now exist which would benefit his claim.

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

It is important to note though that the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2005). However, the 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant more than once for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
op. cit., citing Brady v. Brown, 4 Vet. App. 203 (1993).

See also General Counsel Precedent Opinion 23-97 (July 1, 
1997) (VAOPGCPREC 23-97) which relates to assigning a rating 
for disabilities of the joints by the level of limitation of 
motion when there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with a 
separate rating to be assigned when there is evidence of 
additional disability not already considered in evaluating 
the disability. 

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.56 (2005), which governs the 
evaluation of muscle disabilities, primarily envision 
penetrating wounds to muscle tissue via a bullet or other 
projectile.  Nonetheless, VA recognizes that not every 
disability will neatly meet all the criteria of a specific 
Diagnostic Code.  38 C.F.R. § 4.21 (2005); Johnson v. Brown, 
9 Vet. App. (1996).

The provisions of 38 C.F.R. § 4.56 (2005) convey, in 
pertinent part, the following definitions:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Diagnostic Code 5315 provides for a 0 percent evaluation for 
a slight impairment of Muscle Group XV.  Function: Adduction 
of hip (1, 2, 3, 4); flexion of hip (1, 2); flexion of knee 
(4). Mesial thigh group: (1) adductor longus; (2) adductor 
brevis; (3) adductor magnus; (4) gracilis.  A noncompensable 
rating contemplates slight disability of Muscle Group XV.  A 
10 percent evaluation is awarded for moderate disability of 
Muscle Group XV.  A 20 percent rating is warranted for a 
moderately severe disability of Muscle Group XV.  A 30 
percent rating is provided for severe disability of Muscle 
Group XV.  38 C.F.R. § 4.73 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 
(2005). Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124 (2005). See nerve 
involved for diagnostic code number and rating.

The maximum rating which may be assigned for neuritis not 
characterized by organic changes or neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, will be that for 
moderate, incomplete paralysis under 38 C.F.R. § 4.124a.  For 
incomplete paralysis, a 30 percent rating is warranted, when 
moderate.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613 
and 8713 (2005).

With respect to neurologic manifestations, Code 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Under Code 8521, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal); a 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 30 percent evaluation is assigned 
for severe incomplete paralysis, and a 40 percent evaluation 
is warranted for severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.121a, 
Diagnostic Code 8521.

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Factual Background and Analysis

Extensive prior clinical records are in the file for 
comparison.

The veteran's in-service right thigh injury occurred in the 
1960's while he was riding on a train when it became involved 
in a wreck.  The train car in which he was riding actually 
flipped over and a shard of glass penetrated his right thigh 
in what was tantamount to a through-and-through injury.  
After surgery to remove the primary glass fragments, he 
developed infections and periodically, remnants of fragments 
were identified.  Since then he has had continued pain and 
other functional debilitation as a result of that injury.

As noted above, the Board has previously addressed and 
resolved the current claim as to the rating schedularly as 
relates to the scar from the injury.  [It is also noteworthy 
that for purposes of the current claim, the veteran's left 
leg amputation is not being addressed on appeal.  Should he 
wish to further pursue that in some secondary context, which 
he has not done at the present time, he is free to do so].

As also noted above in the earlier Board remand, the 
veteran's residual injuries are considerably more involved 
than mere scarring.  The residuals clearly and unequivocally 
include muscle damage involving Muscle Group XV as well as 
neurological damage, at the very least. 

And since, as the Board also previously noted, and as 
candidly acknowledged by the veteran himself, the veteran 
also has had a number of other right lower extremity problems 
including osteomyelitis and diabetic involvement with ulcers, 
necrosis, etc., the case required a remand for a new VA 
examination to delineate which disability was and which was 
not due to the service-connected injury.  This was most 
recently confirmed on VA examination in November 2005 when 
the examiner concluded that he had malodorous open ulceration 
on the right foot over the distal 1st phalanges secondary to 
complications of diabetes mellitus; as well as onychomycosis 
of the right toenails also secondary to the diabetes 
mellitus.  The veteran is not claiming that these diabetic 
problems are associable with his right thigh injury and they 
are not part of the pending appellate review.

On VA examination in April 2005, the examiner had noted that 
"pes cavus or the high arch of the foot indicates tibial 
nerve involvement that is most likely secondary to the 
original foreign body that affected the nerves in the mid 
thigh area.  Tibial neuropathy and peroneal nerve 
distribution has decreased sensory including the anterior 
tibia/fibula area".  His range of motion of the right knee 
was 140 degrees flexion and 0 degrees extension; right ankle 
dorsiflexion was to neutral and passively with resistance to 
10 degrees.  Plantar flexion was 35-40 degrees.  Right knee 
internal rotation was 10-15 degrees; external rotation was to 
20 degrees with limitations.

The veteran underwent another comprehensive VA examination in 
November 2005, the entire report from which is of record.  
The veteran reported that since service, he had had pain in 
the right leg.  The pain started at his scar and radiated 
down the leg to the toes and then went back up to the right 
hip.  The pain was sharp and intermittent.  He rated it as 
5/10 regularly, and up to 9/10 during flare-ups.  He had 
flare-ups 2-3 times each week, and these would last from 30-
40 minutes.  Walking, prolonged standing and sitting in any 
awkward position caused flare-ups of pain.  His pain was 
relieved with exercising of the leg with flexing and 
extending the right knee.  He had used a variety of pain 
medications without total relief.  He used a cane and a 
walker to move and assist with ambulation.  He could walk 2-3 
blocks before requiring rest due to pain.  He said he had 
fallen 4-5 times in the prior year due to loss of balance.  
He was unable to climb stairs without pain due to the right 
leg; he could not walk greater than 2 blocks, bowl, play golf 
or softball or basketball due to the right leg; and his sleep 
was impaired due to the right leg pain as well.  

The examiner noted that he had been diagnosed with diabetes 
mellitus in 1994 and eventually developed gangrene in the 
left toes and required a left, below the knee amputation.  In 
2001, it was thought that he might have diabetic peripheral 
neuropathy.  Current clinical and laboratory findings were 
within normal limits.  He had also fractured his right great 
toe and had ulcers; osteomyelitis was ruled out.  He also 
developed back problems but EMG had not shown any 
radiculopathy into the right lower extremity.

The examiner noted that the right extremity demonstrated an 
antalgic gait for which he used a seated walker.  He was also 
wearing a specially made orthopedic shoe with a lift.  On 
neurological evaluation, the examiner noted loss of the 
normal triphasic waveforms within the right posterior tibial 
and dorsalis pedis areas.  And although he was noted to have 
significant low back degeneration, the neurological studies 
did not confirm associated neuropathic changes.  The examiner 
specifically opined that "(t)he decreased insertional 
activity in the right adductor group is likely from previous 
injury and surgical debridement of these muscles."  

He did not find any vascular sequelae from the service-
connected injury or surgical debridement.  The right knee 
showed some degenerative changes.

Additional neurological evaluations were undertaken and are 
reported in detail.  The EMG of the right peroneal motor 
nerve displayed prolonged distal latencies with significant 
decreased CMAP amplitudes with evidence of temporal 
dispersion more proximally.  The right tibial motor nerve and 
sural sensory nerves were not obtainable.

The EMG also showed that the right medial motor nerve 
displayed prolonged distal latencies with decreased CMAP 
amplitude with normal configuration.  Bilateral medial 
sensory nerves displayed decreased SNAP amplitudes with 
prolonged conduction velocities, with both on the right 
greater than on the left.
  
The right ulnar motor nerve displayed borderline decreased 
CMAP amplitudes with evidence of temporal dispersion more 
proximally and mildly prolonged distal latencies and 
conduction velocity.  The right ulnar sensory nerve displayed 
borderline decreased SNAP amplitudes with significantly 
prolonged distal latency and conduction velocity.

The examiner concluded that the veteran had abnormal nerve 
conduction studies with focal neuropathy of mixed type 
(axonal and demyelination) involving the right tibial, sural 
and peroneal nerves likely secondary to local injury; and 
superimposed mild sensorimotor poly peripheral neuropathy of 
mixed type.  

In summary, the examiner concluded that in addition to the 
status post traumatic foreign body (glass through the mid 
right thigh), the veteran exhibited EMG findings of focal 
neuropathy involving the right tibial, sural and peroneal 
nerves more likely than not secondary to foreign body trauma 
in service.

In assessing the veteran's multiple residuals of the right 
thigh injury, and as noted above, the scarring has been 
already addressed and the 10 percent rating confirmed in the 
earlier Board decision.

The RO eventually assigned a 20 percent rating for the Muscle 
Group XV damage to the right thigh.  The Board concurs that 
based on the clinical evidence now of record, the assessment 
that this muscle damage is of a more nearly moderately severe 
than moderate with limitation of motion with pain is 
accurate.  The functional muscle disability is not currently 
severe although it causes limitations of some motion and pain 
and tends to cause a lack of stability for which the veteran 
uses appliances of one kind or another.

However, the veteran has separate functional neurological 
limitations with EMG evidence of incomplete paralysis, both 
axonal and demyelinating, of the right sural, peroneal and 
tibial nerves of a generally moderate but less than severe 
nature.  This reasonably warrants a separate 20 percent 
rating.

Should the veteran's symptoms with regard to these two 
aspects of his disability increase in the future, he is free 
to provide evidence to that effect.  The additional aspects 
of the impairment are addressed below.


REMAND

As the Board clearly and unequivocally noted in the November 
2004 remand, the Board found that this was the appropriate 
time to consider and address the remainder of the question, 
and what from the veteran's point of view is most important, 
i.e., what is the actual extent of all of the residuals of 
the in-service injury and how do these impact on his other 
problems.

The case was remanded, in pertinent part, for the following 
actions:

2.  The veteran should be scheduled for appropriate 
VA examinations by physicians who have not 
previously seen him, to determine the extent of all 
right lower extremity problems, with concise 
rationale for the determination as to whether the 
pathology is or is not due to the in-service right 
thigh injury and subsequent residual damage to the 
right lower extremity.  The examiner(s) should 
delineate all symptoms and clinical findings both 
past and present, including ulcers, vascular 
problems, osteomyelitis, bone changes including 
arthritis, and all other factors; and carefully and 
accurately describe all bony, muscle, nerve, 
vascular or other involvement, with annotations 
with regard to each as to the relationship to the 
in-service injury or subsequent problems extending 
from the veteran's toes to his pelvis and hip.  The 
examiner(s) should be provided with all evidence 
prior to their evaluations, and the opinions should 
be annotated to the pertinent evidence.  Necessary 
laboratory and other testing should be 
accomplished.

3.  The RO should readjudicate the appellant's 
claim to include all pertinent considerations.  
Included therein should be a thorough consideration 
of the applicability of all pertinent regulations 
relating to service connection on all bases, as 
well as evaluation of the aggregate right thigh 
injury as relates not just to musculature but also 
all other anatomical and pathological findings; and 
fully address any possible and/or probable 
ramifications of manifestations of the veteran's 
right lower extremity disabilities on one another.  
This should also include extraschedular as well as 
schedular considerations with regard to each facet 
of the right thigh disability picture, and should 
consider the applicability of Fenderson.  (emphasis 
added)

As identified above, and given the nature of the action taken 
by the Board in November 2004 and in this decision, as cited 
above, the muscular and neurological portions of the right 
thigh disability have now, including herein, been adequately 
addressed.  

Nonetheless, as requested but not accomplished by the RO, 
there remain some issues not yet addressed: (1) the potential 
association of arthritis in the right knee to the right thigh 
injury (and a possible separate rating therefor under special 
regulations and Court and General Counsel guidelines); and 
(2) all questions relating to right foot.  

The Board finds that while they are inextricably intertwined, 
and as noted in the prior Board remand, absent RO 
consideration, they are technically outside the scope of the 
certified issue for purposes of resolving them by the Board 
at this time.  

Nonetheless, the Board's 2004 remand asked that they be 
addressed and they were not.  This alone would require that 
the case be remanded again since a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Where the Remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, the Board finds that this case 
is not ready for appellate review and must be remanded for 
compliance with the remand instructions.

Given the findings on the recent specialized and 
comprehensive VA examination, the Board finds the rationale 
even more persuasive for finding them to be inextricably 
intertwined and RO consideration thus being mandated. 

Specifically, the VA examiner in November 2005 opined that 
the veteran had

(t)alipes cavus (high arch), right foot 
secondary to tissue retraction from a 
peroneal and tibial nerve injury from his 
service-connected injury in 1963; that he 
had hallux valgus of the right great toe 
with hammertoes over the 1st and 5th 
metatarsal heads secondary to his talipes 
cavus deformity; and that he had tender 
calluses on the sole of the right foot 
over the 1st and 5th metatarsal heads 
secondary to his talipes cavus deformity.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be requested 
to submit any evidence he may have with 
regard to right foot disability and right 
knee arthritis.  The RO should assist him 
as required.

2.  After reviewing the evidence of 
record including the recent VA 
examination, the RO should address the 
issues of (a) entitlement to service 
connection for arthritis of the right 
knee; and (b) entitlement to service 
connection for right foot disability 
secondary to right thigh injury to 
include talipes cavus of the right foot 
with hallux valgus of the right great toe 
and hammertoes of the right 2nd and 3rd 
toes with tender calluses over the 1st 
and 5th metatarsal heads.  If additional 
VA medical opinion is required, this 
should be obtained and considered.  If 
the decision remains unsatisfactory to 
the appellant, a SSOC should be issued 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


